Case 9:21-cv-81141-AHS Document 1 Entered on FLSD Docket 06/29/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 SWEET ADDITIONS INGREDIENT
 PROCESSORS, LLC,

                 Plaintiff,

                 v.

 MEELUNIE AMERICA, INC.

                 Defendant.
                                                           /

                                              COMPLAINT

         Plaintiff, Sweet Additions Ingredient Processors, LLC (“SAIP”), sues

 Defendant, Meelunie America, Inc. (“Meelunie”), and alleges as follows:

                                   JURISDICTION AND VENUE

         1.           This Court has subject matter jurisdiction over this action

 pursuant to 28 U.S.C. § 1332 because there is complete diversity between the

 parties and the amount in controversy exceeds $75,000,00, exclusive of interest

 and costs.

         2.      SAIP is a Wisconsin limited liability company with its headquarters

 in Palm Beach Gardens, Florida. SAIP is registered to do business in the State

 of Florida.      SAIP is a wholly-owned subsidiary of Sweet Additions, LLC, a

 Delaware limited liability company, the two members of which are citizens of

 Florida and Illinois.

         3.      Meelunie is a Michigan corporation. Jurisdiction exits over Meelunie

 pursuant to section 48.193(1), Florida Statutes because the causes of action
                                                      1
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 9:21-cv-81141-AHS Document 1 Entered on FLSD Docket 06/29/2021 Page 2 of 6




 alleged herein arise from its contacts and conduct in Florida, including but not

 limited to (a) Meelunie having operated, conducted, engaged in, and carried out

 a business venture in Florida, (b) Meelunie having committed tortious acts within

 Florida, (c) Meelunie having caused injury to the Florida resident Plaintiffs by

 Defendants’ acts and omissions outside of Florida while engaged in solicitation

 and service activities in Florida and while products and materials processed,

 serviced and manufactured by the Defendants were used or consumer in Florida

 in the ordinary course of commerce and trade, (d) as well as the Defendants

 having breached their contractual obligations to Plaintiffs including obligations

 required to be performed within Florida.                     Jurisdiction also exists over the

 Defendants pursuant to section 48.193(2), Florida Statutes because the

 Defendants were engaged in substantial and not isolated activity within Florida.

         4.      Venue is proper within this District pursuant to 28 U.S.C. § 1391(b)

 because Meelunie is subject to personal jurisdiction in this District, as alleged

 above.

                                    GENERAL ALLEGATIONS

         5.      Meelunie is a supplier of plant-based starches and sweeteners,

 including organic tapioca starch (“Organic Tapioca Starch”).

         6.      SAIP sells tapioca syrup, which it manufactures from Tapioca Starch

 supplied by Meelunie. In recent years, Meelunie has accounted for approximately

 90% of the Organic Tapioca Starch processed by SAIP.                             SAIP and Meelunie

 historically memorialize their supply relationship on an annual basis. At all




                                                      2
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 9:21-cv-81141-AHS Document 1 Entered on FLSD Docket 06/29/2021 Page 3 of 6




 relevant times, SAIP heavily relied on Meelunie to deliver in accordance with the

 parties’ agreement.

         7.      As it had done in years past, Meelunie sent its representative to

 Florida for a meeting with SAIP’s President in 2019, a purpose of which was to

 renew the parties’ supply relationship for 2020.

         8.      On September 16, 2019, SAIP and Meelunie entered into a new

 supply agreement whereby Meelunie agreed to supply SAIP with Organic Tapioca

 Starch (the “Supply Agreement”). A copy of the Supply Agreement is attached

 hereto as Exhibit A.

         9.      The Supply Agreement required Meelunie to deliver to SAIP

 19,841,400 pounds of Organic Tapioca Starch in 2020, or 1,653,450 pounds per

 month throughout 2020.

         10.     By February 2020, Meelunie fell far behind on its supply obligation

 to SAIP. As a result, SAIP was unable to produce Organic Tapioca Syrup to

 satisfy customer orders, causing SAIP to suffer substantial losses.

         11.     In March 2020, SAIP told Meelunie it was imperative that Meelunie

 avoid future shortfalls, lest SAIP’s operations suffer irreparably.                          SAIP even

 advised Meelunie that the global pandemic could cause logistical problems and

 that    Meelunie       should      secure      shipping      arrangements          before     an    issue

 materialized.

         12.     Notwithstanding SAIP’s warning, and despite having had ample

 opportunity to secure adequate product to fulfil its contractual obligation to

 SAIP, Meelunie failed to perform under the Supply Agreement. By the end of


                                                      3
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 9:21-cv-81141-AHS Document 1 Entered on FLSD Docket 06/29/2021 Page 4 of 6




 2020, Meelunie delivered only 14,564,419 points of the 19,841,400 pounds of

 Tapioca Starch that Meelunie was required to deliver to SAIP pursuant to the

 Supply Agreement.

         13.     Meelunie continued to disregard its contractual obligations to SAIP,

 delivering no Organic Tapioca Starch whatsoever in March 2021 and none again

 in May.

         14.     While Meelunie delivered some Tapioca Starch to SAIP in April 2021,

 the amount delivered was approximately one-fifteenth of the required monthly

 amount.

         15.     To date, Meelunie still has not delivered the 19,841,400 pounds of

 Organic Tapioca Starch it agreed to delivered by the Supply Agreement.

         16.     All conditions precedent have occurred or been waived.

                                          COUNT I
                                     BREACH OF CONTRACT

         17.     SAIP realleges its allegations in paragraphs 1- 16 as if fully set forth

  herein.

         18.     SAIP and Meelunie entered into the Supply Agreement.

         19.     Meelunie materially breached the Supply Agreement by failing to

  provide the agreed-to quantity of Organic Tapioca Starch.

         20.     As a result of Meelunie’s breach of the Agreement, SAIP suffered

  damages.

         WHEREFORE, SAIP demands damages, prejudgment interest, and costs

 against Meelunie and such other and further relief as the Court deems just and

 proper.
                                                      4
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 9:21-cv-81141-AHS Document 1 Entered on FLSD Docket 06/29/2021 Page 5 of 6




                                    COUNT II
                     BREACH OF IMPLIED COVENENT OF DUTY OF
                          GOOD FAITH AND FAIR DEALING

         21.     SAIP realleges its allegations in paragraphs 1- 16 as if fully set forth

 herein.

         22.     SAIP and Meelunie ae parties to the Supply Agreement, which

 required Meelunie to act in good faith in delivering a particular amount of

 Tapioca Starch to SAIP.

         23.     Under Florida law, there is an implied covenant of good faith and

 fair dealing that is part of every contract and which requires all contracting

 parties to act in good faith and to carry out fairly the contract and its terms.

         24.     Meelunie failed to act in good faith. It breached the covenant of good

 faith and fair dealing by failing to ensure that there was sufficient Tapioca Starch

 to fulfil its obligations to SAIP.          SAIP warned Meelunie that shipping problems

 were likely during a pandemic, and asked Meelunie to secure Tapioca Starch

 before any problem arose, but Meelunie ignored SAIP.

         25.     As a result of Meelunie’s breach of the covenant of good faith and

 fair dealing, Meelunie deprived SAIP of the benefit of the Supply Agreement and

 caused SAIP to suffer damages.

         WHEREFORE, SAIP demands damages, prejudgment interest, and costs

 against Meelunie and such other and further relief as the Court deems just and

 proper.




                                                      5
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 9:21-cv-81141-AHS Document 1 Entered on FLSD Docket 06/29/2021 Page 6 of 6




                                                     MAURO LAW P.A.


                                                         /s/ C. Cory Mauro
                                                     C. Cory Mauro
                                                     Florida Bar No. 384739
                                                     1001 Yamato Road, Suite 401
                                                     Boca Raton, FL 33431
                                                     cory@maurolawfirm.com
                                                     service@maurolawfirm.com
                                                     Tel. 561-202-1992




                                                      6
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
